IN THE MATTER OF THE PETITION                                    *      IN THE COURT OF
                            FOR REINSTATEMENT OF                                             *      APPEALS
                            YOLANDA M. THOMPSON                                              *      OF MARYLAND
                            TO THE BAR OF MARYLAND                                           *
                                                                                             *
                                                                                             *
                                                                                             *      Misc. Docket AG No. 77
                                                                                             *
                                                                                             *      September Term, 2018
                                                                                             *


                                                                                   ORDER

                                Upon consideration of the Verified Petition for Reinstatement filed pursuant to

Maryland Rule 19-751 by Yolanda M. Thompson, an attorney not admitted to practice

law by this Court but suspended from practicing in Maryland for sixty (60) days by an

Opinion and Order dated December 14, 2018 and the response of Bar Counsel to said

petition, it is this 24th day of April, 2019,

                                ORDERED, by the Court of Appeals of Maryland, that the petition should be,

and hereby is, GRANTED; and it is further

                                ORDERED, that the Clerk of this Court is directed, in accordance with Rule

19-751(g)(2), to remove the petitioner’s name from the list maintained in this Court of

non-admitted attorneys who are ineligible to practice law in this State and to certify that

fact to the Board of Law Examiners and the clerks of all courts in the State.



 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                           /s/ Clayton Greene Jr.
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.

                                                                                           Senior Judge
                            2019-04-25
                            13:31-04:00



Suzanne C. Johnson, Clerk